Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMABE US 20130218559 A1 (hereinafter YAMABE).
Re claims 1, 9, and 17, YAMABE teaches 
1. A method for detecting an active signal, wherein the method comprises: determining a segmental signal-to-noise ratio (SSNR) of an audio signal in response to the audio signal being an unvoiced signal; (SNR is an energy ratio which changes as noise is reduced, frames are segments i.e. segmental, weight values are 1 or less, summation needed for average calculations, previous SNR is used to ensure increase in signal and reduction in noise… 0053 0063-0064 0068 0081-0083 0097 0105)
reducing a reference voice activity detection (VAD) decision threshold to obtain a reduced VAD decision threshold; and (variable threshold reduced when no speech active in order to obtain the speech after adjustment based on sub bands and energy thereof, then the SNR is greater after adjustment which reduces the processing load by incremental adjustment, SNR is an energy ratio which changes as noise is reduced, frames are segments i.e. segmental, weight values are 1 or less, summation needed for average calculations, previous SNR is used to ensure increase in signal and reduction in noise… 0053 0063-0064 0068 0081-0083 0097 0105)
comparing the SSNR with the reduced VAD decision threshold to determine whether the audio signal is an active signal.  (comparing for a variable threshold reduced when no speech active in order to obtain the speech after adjustment based on sub bands and energy thereof, then the SNR is greater after adjustment which reduces the processing load by incremental adjustment, SNR is an energy ratio which changes as noise is reduced, frames are segments i.e. segmental, weight values are 1 or less, summation needed for average calculations, previous SNR is used to ensure increase in signal and reduction in noise… 0053 0063-0064 0068 0081-0083 0097 0105)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of YAMABE to incorporate the embodiments of YAMABE 0063-0064 for incremental threshold adjustment in order to reduce the threshold just enough to find speech in otherwise false non-speech segments, thereby reducing load processing and false negatives.

Re claims 2, 10, and 18, YAMABE teaches 
2. The method of claim 1, further comprising further reducing the reference VAD decision threshold to obtain the reduced VAD decision threshold using a preset algorithm.  (variable threshold reduced when no speech active in order to obtain the speech after adjustment based on sub bands and energy thereof, then the SNR is greater after adjustment which reduces the processing load by incremental adjustment, SNR is an energy ratio which changes as noise is reduced, frames are segments i.e. segmental, weight values are 1 or less, summation needed for average calculations, previous SNR is used to ensure increase in signal and reduction in noise… 0053 0063-0064 0068 0081-0083 0097 0105)

Re claims 3, 11, and 19, YAMABE teaches 
3. The method of claim 2, wherein the preset algorithm comprises multiplying the reference VAD decision threshold by a coefficient that is less than 1.  (weight values are 1 or less… variable threshold reduced when no speech active in order to obtain the speech after adjustment based on sub bands and energy thereof, then the SNR is greater after adjustment which reduces the processing load by incremental adjustment, SNR is an energy ratio which changes as noise is reduced, frames are segments i.e. segmental, weight values are 1 or less, summation needed for average calculations, previous SNR is used to ensure increase in signal and reduction in noise… 0053 0063-0064 0068 0081-0083 0097 0105)

Re claims 4, 12, and 20, YAMABE teaches 
4. The method of claim 1, wherein the SSNR is a reference SSNR, and wherein the method further comprises calculating the reference SSNR by adding up all sub-band SNRs of the audio signal.  (summation needed for average calculations… variable threshold reduced when no speech active in order to obtain the speech after adjustment based on sub bands and energy thereof, then the SNR is greater after adjustment which reduces the processing load by incremental adjustment, SNR is an energy ratio which changes as noise is reduced, frames are segments i.e. segmental, weight values are 1 or less, summation needed for average calculations, previous SNR is used to ensure increase in signal and reduction in noise… 0053 0063-0064 0068 0081-0083 0097 0105)

Re claims 5, 13, and 21, YAMABE teaches 
5. The method of claim 1, wherein the SSNR is an enhanced SSNR of the audio signal, and wherein the enhanced SSNR is greater than a reference SSNR. (variable threshold reduced when no speech active in order to obtain the speech after adjustment based on sub bands and energy thereof, then the SNR is greater after adjustment which reduces the processing load by incremental adjustment, SNR is an energy ratio which changes as noise is reduced, frames are segments i.e. segmental, weight values are 1 or less, summation needed for average calculations, previous SNR is used to ensure increase in signal and reduction in noise… 0053 0063-0064 0068 0081-0083 0097 0105)


Allowable Subject Matter
Claim 6-8, 14-16, and 22-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang; Zhe	US 20100088094 A1	
	VAD thresholds


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov